In an action to recover damages for personal injuries allegedly sustained by plaintiff’s intestate as the result of ingesting a product manufactured by defendants Foster-Milburn Company and Westwood Pharmacal Corporation as a salt substitute, plaintiff appeals from a judgment dismissing the complaint as against said defendants at the close of plaintiff’s ease. Judgment reversed and new trial granted, with costs to appellant to abide the event. In our opinion a prima facie ease against respondents was established. The testimony given by the deceased’s attending physician was that the subject product was not safe for human consumption and that, with a reasonable degree of certainty, it was the competent producing cause of the symptoms that developed. Present — Nolan, P. J., Wenzel, Hallinan and Kleinfeld, JJ. Beldoek, J., not voting.